--------------------------------------------------------------------------------

EXHIBIT 10.1

ASSET PURCHASE AGREEMENT

        THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of August 9,
2005, by and among ACME Television of Utah, LLC, a Delaware limited liability
company (“ATU”), ACME Television Licenses of Utah, LLC, a Delaware limited
liability company (“ATUL”) (ATU and ATUL, collectively, “Seller”), Clear Channel
Broadcasting, Inc., a Nevada corporation (“CCB”) and Clear Channel Broadcasting
Licenses, Inc., a Nevada corporation (“CCBL”) (CCB and CCBL, collectively,
“Buyer”).

W I T N E S S E T H

        WHEREAS, Seller owns and operates television broadcast station KUWB-TV,
Salt Lake City, Utah (the “Station”) pursuant to certain licenses,
authorizations and approvals (the “FCC Authorizations”) issued by the Federal
Communications Commission (the “FCC”);

        WHEREAS, subject to the terms and conditions set forth herein, (i) ATUL
desires to assign to CCBL, and CCBL desires to acquire from ATUL, the FCC
Authorizations and (ii) ATU desires to convey to CCB, and CCB desires to acquire
from ATU, the other tangible and intangible assets and properties used or held
for use in the operation of the Station; and

        WHEREAS, pending the Closing, as defined herein, Seller desires CCB to
provide, and CCB is willing to provide, certain services for use in the
operation of the Station pursuant to a mutually-satisfactory Shared Services
Agreement, which is being executed this same day.

        NOW, THEREFORE, taking the foregoing into account, and in consideration
of the mutual covenants and agreements set forth herein, the parties, intending
to be legally bound, hereby agree as follows:

ARTICLE I

SALE AND PURCHASE

        Section 1.1 Station Assets. Subject to and in reliance upon the
representations, warranties and agreements herein set forth, and subject to the
terms and conditions herein contained, Seller shall grant, convey, sell, assign,
transfer and deliver to Buyer on the Closing Date (as hereinafter defined) all
interests of Seller in all properties, assets, privileges, rights, interests and
claims, real and personal, tangible and intangible, of every type and
description, wherever located, including its business and goodwill (except for
Excluded Assets as defined in Section 1.2) used or held for use in the business
and operations of the Station (collectively, the “Station Assets”). Without
limiting the foregoing, the Station Assets shall include the following:

    (a)        Licenses and Authorizations. All of the FCC Authorizations issued
with respect to the Station including, without limitation, all rights in and to
the Station’s call letters and any variations thereof, and all of those FCC
Authorizations listed and described on Schedule 1.1(a) attached hereto, and all
applications therefor, together with any renewals or extensions thereof and
additions thereto.

    (b)        Tangible Personal Property. All interests of Seller as of the
date of this Agreement in all equipment, electrical devices, antennas, cables,
vehicles, furniture, fixtures, office materials and supplies, hardware, tools,
spare parts, and other tangible personal property of every kind and description,
used or held for use in connection with the business and operations of the
Station, including, without limitation, those listed and described on Schedule
1.1(b) attached hereto, and any additions and improvements thereto between the
date of this Agreement and the Closing Date (collectively, “Tangible Personal
Property”).

    (c)        Real Property. All interests of Seller as of the date of this
Agreement in all leaseholds, licenses, rights-of-way, easements and other
interests or other rights to possession of every kind and description in and to
all real property and buildings, towers, transmitters, antennae, fixtures and
improvements thereon, used or held for use in the business and operations of the
Station including, without limitation, those listed and described on Schedule
1.1(c) attached hereto, and any additions and improvements thereto between the
date of this Agreement and the Closing Date (collectively, the “Real Property
Leases”).

    (d)        Time Sales Agreements. All orders and agreements entered into in
the ordinary course of business for the sale of advertising time on the Station
for cash that are cancelable without penalty that exist on the Closing Date.

    (e)        Contracts. Those Contracts (as hereinafter defined) used in
connection with the business and operations of the Station including, without
limitation, those listed and described on Schedule 1.1(e) attached hereto.



--------------------------------------------------------------------------------

    (f)        Intangible Property. All interests of Seller as of the date of
this Agreement in all trademarks, trade names, service marks, copyrights,
franchises, patents, jingles, slogans, logotypes, trade secrets, internet
addresses, telephone numbers and other intangible rights, used or held for use
in connection with the business and operations of the Station including, without
limitation, all right, title and interest in and to the marks consisting of the
Station’s call letters and any and all variations thereof, as listed and
described on Schedule 1.1(f) attached hereto, and those acquired by Seller
between the date hereof and the Closing Date (collectively, the “Intangible
Property”).

    (g)        Programming and Copyrights. All interests of Seller as of the
date of this Agreement in all programs and programming materials and elements of
whatever form or nature used or held for use in the business and operations of
the Station, whether recorded on tape or any other substance or intended for
live performance, and whether completed or in production, and all related
common-law and statutory copyrights used or held for use in the business and
operations of the Station, together with all such programs, materials, elements
and copyrights acquired by Seller in the business and operations of the Station
between the date hereof and the Closing Date.

    (h)        Files and Records. All FCC logs and other records that relate to
the operation of the Station, and all files and other records of Seller relating
to the business and operations of the Station (other than duplicate copies of
such files (“Duplicate Records”)) including, without limitation, all schematics,
blueprints, engineering data, customer lists, reports, specifications,
projections, statistics, promotional graphics, original art work, mats, plates,
negatives and other advertising, marketing or related materials, and all other
technical and financial information concerning the Station and the Station
Assets.

    (i)        Claims. Any and all claims and rights against third parties if
and to the extent that they relate to the ownership or holding of the Station
Assets after the Closing, including, without limitation, all rights under
manufacturers’ and vendors’ warranties.

    (j)        Prepaid Items. All deposits, reserves and prepaid expenses
relating to the operation of the Station and prepaid taxes relating to the
Station or the Station Assets, all of which shall be credited to Seller in
accordance with Section 1.5 hereof, and which are set forth on Schedule 1.1(j).

    (k)        Goodwill. All of Seller’s goodwill in, and going concern value
of, the Station.

    (l)        Internet Websites. All interests of Seller in all Internet web
sites including, without limitation, all Internet domain leases and domain names
of the Station, the unrestricted right to the use of HTML content located and
publicly accessible from those domain names, and the “visitor” email data base
for those sites.

        Section 1.2 Excluded Assets. There shall be excluded from the Station
Assets and retained by Seller, to the extent in existence on the Closing Date,
(a) all cash, cash equivalents, and amounts in accounts of banks or other
financial institutions, (b) securities, (c) insurance policies, (d) pension,
profit sharing and all other employee benefit plans, (e) those items identified
in Schedule 1.2, (f) claims against third parties that relate to the ownership
or holding of the Station Assets prior to Closing (which do not include those
claims identified in Section 1.1(i) ),and (g) any Duplicate Records of the
Seller (the “Excluded Assets”).

        Section 1.3 Liabilities.

    (a)        The Station Assets shall be sold and conveyed to Buyer free and
clear of all mortgages, liens, deeds of trust, security interests, pledges,
restrictions, prior assignments, charges, claims, defects in title and
encumbrances of any kind or type whatsoever (collectively, “Liens”) except: (i)
liens for taxes not yet due and payable, for which Buyer receives a Purchase
Price adjustment under Section 1.5; and (ii) the post-Closing obligations of
Seller which CCB will assume under Real Property Leases and Contracts assigned
to CCB that are listed on Schedules 1.1(c) and 1.1(e) (“Permitted Liens”).

    (b)        Except as otherwise specifically provided herein, Buyer shall not
assume or be liable for, and does not undertake to attempt to, assume or
discharge: (i) any liability or obligation of Seller arising out of or relating
to any contract, lease agreement, or instrument, including, without limitation,
any liability related to Seller’s obligation to purchase or convey an analog
television antenna to DTV Utah, LLC; (ii) any liability or obligation of Seller
arising out of or relating to any employee benefit plan otherwise relating to
employment (all employment obligations shall be brought current by Seller as of
the Closing Date, including the payment of all accrued benefits and severance
pay and all bonuses, whether or not such benefits or bonuses are due as of the
Closing Date); (iii) any liability or obligation of Seller arising out of or
relating to any litigation, proceeding or claim (whether or not such litigation,
proceeding or claim is pending, threatened or asserted before, on or after the
Closing Date); (iv) any other liabilities, obligations, debts or commitments of
Seller whatsoever, whether accrued now or hereafter, whether fixed or
contingent, whether known or unknown; or (v) any claims asserted against the
Station or any of the Station Assets relating to any event (whether act or
omission) that occurred prior to the Closing Date, including, without
limitation, the payment of all taxes (other than those taxes for which Buyer has
been given a credit under Section 1.5 hereof).



--------------------------------------------------------------------------------

    (c)        Buyer shall in no event assume any liability or obligation
arising (i) from the assignment to Buyer of any Contract in violation of its
terms or (ii) from any other breach or default by Seller prior to Closing under
any Contract.

    (d)        Seller retains sole responsibility to pay, satisfy, discharge,
perform and fulfill all obligations and liabilities not expressly assumed by
Buyer hereunder as and after they become due, all in accordance with the
Seller’s prior practice (and without prejudice to Seller’s right to dispute any
obligation or liability in good faith), without any charge or cost to Buyer, and
Seller shall indemnify and hold Buyer and its successors and assigns harmless
from and against any and all such liabilities in accordance with the terms of
Article IX.

         Section 1.4 Purchase Price.

    (a)        Purchase Price. The purchase price for the Station Assets shall
be paid at Closing (after all conditions thereto have been satisfied or waived)
and shall be an amount equal to the sum of (i) Eighteen Million Five Hundred
Thousand Dollars ($18,500,000) plus or minus (ii) the Closing Date Adjustments
pursuant to Section 1.5 (the “Purchase Price”).

    (b)        Method of Payment. Upon Closing, the Purchase Price shall be paid
by Buyer by wire transfer of immediately available funds pursuant to written
instructions of the Seller to be delivered by Seller to Buyer at least four (4)
business days prior to Closing.

    (c)        Allocation of Purchase Price. Buyer and Seller shall allocate the
Purchase Price in accordance with the respective fair market values of the
Station Assets and the goodwill being purchased and sold in accordance with the
requirements of Section 1060 of the Internal Revenue Code of 1986, as amended
(the “Code”). The allocation shall be determined by mutual agreement of the
parties or, in the absence of agreement, based upon an appraisal conducted by an
appraiser mutually selected and paid for by the parties. Buyer and Seller shall
each file its federal income tax returns and its other tax returns reflecting
such allocation.

         Section 1.5 Adjustments.

    (a)        The operation of the Station and the income and normal operating
expenses attributable thereto through the date preceding the Closing Date (the
“Adjustment Date”) shall be for the account of Seller and thereafter for the
account of Buyer, and, if any income or expense is properly allocable or
credited, then it shall be allocated, charged or prorated accordingly. Except as
provided in the Shared Services Agreement, expenses for goods or services
received both before and after the Adjustment Date, power and utilities charges,
frequency discounts, prepaid time sales agreements, and rents and similar
prepaid and deferred items shall be prorated between Seller and Buyer as of the
Adjustment Date in accordance with generally accepted accounting principles. All
special assessments and similar charges or liens imposed against the Tangible
Personal Property in respect of any period of time through the Adjustment Date,
whether payable in installments or otherwise, shall be the responsibility of
Seller, and amounts payable with respect to such special assessments, charges or
liens in respect of any period of time after the Adjustment Date shall be the
responsibility of Buyer, and such charges shall be adjusted as required
hereunder. To the extent that any of the foregoing prorations and adjustments
cannot be determined as of the Closing Date, Buyer and Seller shall conduct a
final accounting and make any further payments, as required on a date mutually
agreed upon, within ninety (90) days after the Closing. If the parties cannot
reach agreement as to any item within that 90-day period, either party can
request that the matter be resolved by a certified public accountant or other
mutually-agreeable party (in either event, the “CPA”), who shall be asked to
render a decision within thirty (30) days after appointment and whose decision
shall be final, binding on the parties, and enforceable in a court of competent
jurisdiction. The fees and expenses of the CPA shall be divided equally between
the parties. In no event shall any dispute as to any particular item foreclose
payment or credit, as the case may be, as to any other item as to which there is
no dispute.

    (b)        With respect to trade, barter or similar agreements for the sale
of time for goods or services (“Barter Agreements”) assumed by Buyer pursuant to
Section 1.1(d) or (e), if any, if there exists on the date of assumption an
aggregate negative barter balance (i.e., the amount by which the value of air
time (based upon the Station’s then prevailing rates) to be provided exceeds the
fair market value of goods or services to be received therefor), then such
excess will be treated as prepaid time sales and adjusted for as a proration in
Buyer’s favor. If, however, there exists on such date an aggregate positive
barter balance (i.e., the amount by which the value of airtime (based upon the
Station’s then prevailing rates) to be provided is less than the fair market
value of goods or services to be received therefor) with respect to Barter
Agreements assumed by Buyer, there shall be no proration in Seller’s favor.

         Section 1.6 Closing. The consummation of the sale and purchase of the
Station Assets provided for in this Agreement (the “Closing”) shall take place,
at Buyer’s option, (i) at a date and time designated by Buyer after the date of
the FCC Consent (as defined in Section 10.12) pursuant to the FCC’s initial
order or (ii) ten (10) business days after the date the FCC Consent becomes
Final (as defined in Section 10.12) (such date, the “Final Closing Date”), but,
except as provided in Section 10.1(c), in no event later than eight months after
the date of this Agreement and, in any case, subject to the satisfaction or
waiver of the last of the conditions required to be satisfied or waived pursuant
to Articles VI and VII (other than those requiring a delivery of a certificate
or other document, or the taking of other action, at the Closing).
Alternatively, the Closing may take place at such other place, time or date as
the parties may mutually agree upon in writing. The date on which the Closing is
to occur is referred to herein as the “Closing Date.”



--------------------------------------------------------------------------------

         Section 1.7 Shared Services Agreement. Simultaneous with the execution
of this Agreement, Seller and CCB shall enter into a Shared Services Agreement
in the form attached hereto as Exhibit A.

         Section 1.8 Severance Reimbursement. On the Closing Date, Buyer shall
reimburse Seller for its severance obligations paid to Employees (defined
below), not to exceed $100,000 in the aggregate. Not less than five (5) business
days prior to the Closing Date, Seller shall deliver to Buyer an itemized report
of such severance obligations. Such reimbursement shall be made as a positive
adjustment to the Purchase Price.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF SELLER

         Seller represents and warrants to Buyer as follows:

          Section 2.1 Company Status. ATU and ATUL is each a limited liability
company duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization (as first set forth above). Each of ATU and
ATUL is duly qualified to do business and is in good standing in such states in
which the failure to so qualify would have a material adverse effect on the
business of the Station. Each of ATU and ATUL has the requisite power to carry
on the business of the Station as it is now being conducted and to own and
operate the Station Assets, and each has the requisite power to enter into and
complete the transactions contemplated by this Agreement (the “Subject
Transactions”). Neither ATU nor ATUL has used any name in the operation of its
business other than its name as first set forth above and the Station’s call
letters.

        Section 2.2 Authority. All company actions necessary to be taken by or
on the part of Seller in connection with the Subject Transactions have been duly
and validly taken, and this Agreement has been duly and validly authorized,
executed, and delivered by Seller and constitutes the legal, valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms.

        Section 2.3 No Conflict. The execution, delivery and performance of this
Agreement and the consummation of the Subject Transactions will not (a) conflict
with or violate the certificates of formation or operating agreements of Seller;
(b) conflict with or violate or result in any breach of or any default under,
result in any termination or modification of, or cause any acceleration of any
obligation under, any Contract (as defined in Section 2.4) to which Seller is a
party or by which it is bound, or by which the Station or any of the Station
Assets may be affected, or result in the creation of any Lien upon any of the
Station Assets; or (c) violate any judgment, decree, order, statute, law, rule
or regulation applicable to Seller, the Station or any of the Station Assets.

        Section 2.4 Contracts. All written, oral or implied contracts,
agreements, leases or instruments or other commitments including, without
limitation, all indentures, mortgages, guarantees, surety arrangements, and all
contracts or agreements for the purchase or sale of merchandise, programming or
advertising time on a the Station or for the rendition of services (each a
“Contract” and collectively, “Contracts”), which relate to the Station Assets,
to which Seller is a party to or bound by, or which are used in, related to or
necessary for the business and operations of the Station (“Seller Contracts”)
are described on Schedules 1.1(c) and 1.1(e), except for written Seller
Contracts which: (a) have been entered into in the ordinary and usual course of
business and are terminable without penalty or involving a commitment of less
than $1,000 individually or $10,000 in the aggregate for the purchase or sale of
goods, supplies, equipment, capital assets, products or services; (b) involve
less than $1,000 individually or $10,000 in the aggregate (when combined with
all those described in clause (a) above) entered into in the ordinary and usual
course of business from the date hereof until the Closing Date; or (c) involve
the sale of advertising time on the Station. Seller has delivered to Buyer true
and complete copies of all written Seller Contracts listed on Schedules 1.1(c)
and 1.1(e).

        Section 2.5 No Breach. Seller is not (i) in material breach of any of
the terms, conditions or provisions of any Seller Contract, or (ii) in violation
of any court order, judgment, arbitration award, or decree relating to or
affecting the Station or the Station Assets to which Seller is a party or by
which it is bound.



--------------------------------------------------------------------------------

        Section 2.6 Financial Statements. All financial statements, books and
records relating to the Station provided by Seller to Buyer (the “Financial
Statements”) are complete and correct, have been prepared in accordance with the
books and records regularly maintained by Seller, present fairly the financial
position of Seller as of those dates and the results of its operations for the
periods indicated in accordance with generally accepted accounting principles,
and properly and fairly disclose and allocate all transactions among Seller and
any of its Affiliates. At any time prior to Closing, Buyer may conduct an audit
of Seller’s books and records at any time, at its expense, upon ten (10) days
prior notice to Seller (and with the understanding that such audit shall not
interfere with the operations of the Station).

        Section 2.7 Liabilities. Except as set forth on Schedule 2.7, there are
no liabilities or obligations relating to the Station or the Station Assets of
any kind or nature known to Seller, whether due or not yet due, liquidated or
unliquidated, fixed, contingent or otherwise, except as and to the extent
reflected in the Financial Statements.

        Section 2.8 Taxes. Seller has filed all applicable federal, state, local
and foreign tax returns required to be filed, in accordance with provisions of
law pertaining thereto, and has paid all taxes, interest, penalties and
assessments (including, without limitation, income, withholding, excise,
unemployment, Social Security, occupation, transfer, franchise, property, sales
and use taxes, import duties or charges, and all penalties and interest in
respect thereof) required to have been paid with respect to or involving the
Station or the Station Assets. Seller has not been advised that any of its
returns, federal, state, local or foreign, have been or are being audited.

        Section 2.9 Licenses. Seller is the holder of the FCC Authorizations
listed and described on Schedule 1.1(a). Such FCC Authorizations constitute all
of the licenses, authorizations and approvals required under the Communications
Act of 1934, as amended (the “Communications Act”), or the rules, regulations
and policies of the FCC for, and used in the operation of, the Station. The FCC
Authorizations are in full force and effect and have not been revoked,
suspended, canceled, rescinded or terminated and have not expired. Except as
provided in Schedule 2.9, there is not pending or, to Seller’s knowledge,
threatened, any action by or before the FCC to revoke, suspend, cancel, rescind
or modify any of the FCC Authorizations (other than proceedings of general
applicability), and there is not now issued or outstanding or pending or, to
Seller’s knowledge, threatened, by or before the FCC, any order to show cause,
notice of violation, notice of apparent liability, or notice of forfeiture or
complaint against Seller or the Station. The Station is operating in material
compliance with the FCC Authorizations, the Communications Act, and the rules,
regulations and policies of the FCC.

         Section 2.10  Additional FCC Matters.

    (a)        Except as provided in Schedule 2.10, all material reports and
filings required to be filed with the FCC by Seller with respect to the Station
(including, without limitation, all required equal employment opportunity
reports) have been timely filed. All such reports and filings are accurate and
complete in all material respects. Seller maintains a public file for the
Station as required by FCC rules. With respect to FCC licenses, permits and
authorizations, Seller is operating only those facilities for which an
appropriate FCC Authorization has been obtained and is in effect, and Seller is
in material compliance with the conditions of each such FCC Authorization.

    (b)        Except as provided in Schedule 2.10, Seller is aware of no facts
indicating that Seller is not in material compliance with all published FCC
rules and policies, the Communications Act, or any other applicable federal,
state and local statutes, regulations and ordinances. Seller is aware of no
facts, and Seller has received no notice or communication, formal or informal,
indicating that the FCC is considering revoking, suspending, canceling,
rescinding or terminating any FCC Authorization.

    (c)        The operation of the Station does not cause or result in exposure
of workers or the general public to levels of radio frequency radiation in
excess of the “Radio Frequency Protection Guides” recommended in “ANSI Standard
Safety Levels with Respect to Human Exposure to Radio Frequency Electromagnetic
Fields 3kHz to 300 GHz” (ANSI/IEEE C95.1-1992), issued by the American National
Standards Institute, and renewal of the FCC Authorizations would not constitute
a “major action” within the meaning of Section 1.1301, et seq., of the FCC’s
rules.

        Section 2.11 Approvals and Consents. Except as described in Schedule
2.11, the execution, delivery and performance by Seller of this Agreement and
the consummation by it of the Subject Transactions will not require any consent,
permit, license or approval of, or filing with or notice to, any person, entity
or governmental or regulatory authority under any provision of law applicable to
Seller or any Seller Contract, except as contemplated by Sections 10.12
(Application for FCC Consent).

        Section 2.12 Station Assets. The Station Assets constitute all of the
assets necessary to conduct the present operations of the Station. Schedule
1.1(b) contains a description of all items of Tangible Personal Property having
an original cost in excess of $1,000. Seller has good, valid and marketable
title to all of the Station Assets, free and clear of all Liens (other than
Permitted Liens). Each item of Tangible Personal Property, including, without
limitation, all equipment and electrical devices, is in good operating condition
and repair, is free from material defect and damage, is functioning in the
manner and for the purposes for which it was intended, has been maintained in
accordance with any applicable industry standards and regulations of the FCC,
and does not require any repairs other than normal routine maintenance.



--------------------------------------------------------------------------------

         Section 2.13  Real Property Leases

    (a)        Schedule 1.1(c) includes copies of all the Real Estate Leases,
including any amendments. The Real Estate Leases included in Schedule 1.1(c)
constitute all the Real Property Leases to which Seller is a party (either as
lessor or lessee) and which are required or useful in the conduct of the
business of the Station.

    (b)        With respect to each Real Estate Lease, (i) each such lease is in
full force and effect, and is valid, binding and enforceable in accordance with
its terms; (ii) all accrued and currently payable rents and other payments
required thereunder have been paid; (iii) each such lease was entered into in
the ordinary course of business and has provided for peaceable possession since
the beginning of the original term thereof; (iv) Seller has, and to Seller’s
knowledge, each other party thereto has complied in all material respects with
all respective covenants and provisions of thereof; (v) Seller is not, and to
the Seller’s knowledge, no other party is in material default in any respect
thereunder; (vi) no party has asserted any defense, set off or counterclaim
thereunder; (vii) no waiver, indulgence, or postponement of any obligations
thereunder has been granted by any party; (viii) no notice of default or
termination has been given or received, no event of default has occurred on
Seller’s part or, to Seller’s knowledge, on any other party’s part, and, to
Seller’s knowledge, no condition exists and no event has occurred that, with the
giving of notice, the lapse of time, or the happening of any further event would
become a default or permit early termination thereunder; (ix) neither Seller
nor, to the Seller’s knowledge, any other party has violated any term or
condition thereunder in any material respect; and (x) the validity or
enforceability thereof will in no way be affected by the sale of the Station
Assets as contemplated herein. Each such lease provides sufficient access to the
Station’s facilities without need to obtain any other access rights. Except as
set forth in Schedule 2.11, no third-party consent or approval is required for
the assignment of any such lease to Buyer or for the consummation of the Subject
Transactions.

         Section 2.14  Environmental Matters.

    (a)        As used herein, (i) the term “Environmental Laws” shall mean any
and all state, federal, and local statutes, regulations and ordinances relating
to the protection of human health and the environment, and (ii) the term
“Hazardous Material” shall mean any hazardous or toxic substance, material, or
waste including, without limitation, those substances, materials, pollutants,
contaminants and wastes listed in the United States Department of Transportation
Hazardous Materials Table (49 C.F.R. § 172.101) or by the United States
Environmental Protection Agency as hazardous substances (40 C.F.R. Part 302 and
amendments thereto), petroleum products (as defined in Title I to the Resource
Conservation and Recovery Act, 42 U.S.C. § 6991-6991(i)) and their derivatives,
and such other substances, materials, pollutants, contaminants and wastes as
become regulated or subject to cleanup authority under any Environmental Laws.

    (b)        All activities of the Station or of Seller with respect to the
Station have been and are being conducted in compliance with all federal, state
and local statutes, ordinances, rules, regulations and orders, as well as all
requirements of common law concerning those activities, repairs or construction
of any improvements, manufacturing processing and/or handling of any materials,
and discharges to the air, soil, surface water or groundwater.

    (c)        There has been no release during Seller’s occupancy, nor to
Seller’s knowledge, is there present, any Hazardous Material on, in, from or
onto the premises covered by the Real Estate Leases (the “Real Property”).

    (d)        Seller has not generated, manufactured, refined, transported,
stored, handled, disposed of or released any Hazardous Material on the Real
Property, nor has Seller or the Station permitted the foregoing.

    (e)        Seller has obtained all approvals and caused all notifications to
be made as required by Environmental Laws;

    (f)        Set forth on Schedule 2.14 is a true and complete list of all of
Seller’s and the Station’s required registrations with, licenses from, or
permits issued by governmental agencies or authorities pursuant to
environmental, health and safety laws, and all such registrations, licenses or
permits are in full force and effect.

    (g)        Seller has not received any notice of any violation of any
Environmental Laws.

    (h)        Seller has not received any notice of any action having been
commenced or threatened regarding Seller’s compliance with any Environmental
Laws.

    (i)        No tanks used for the storage of any Hazardous Material above or
below ground are present or were at any time present on or about the Real
Property.



--------------------------------------------------------------------------------

    (j)        Seller has not received any notice of any action having been
commenced or threatened regarding the presence of any Hazardous Material on or
about the Real Property.

    (k)        No Hazardous Materials are present in any Station Assets and/or
at the Real Property in such a manner as may require remediation under any
applicable law.

    (l)        No polychlorinated biphenyls or substances containing
polychlorinated biphenyls are present on the Real Property.

   (m)        No friable asbestos is present in the Station Assets and/or on the
Real Property.

    (n)        Seller has not and will not release or waive the liability of any
previous owner, lessee, or operator of the Real Property or any party who may be
potentially responsible for the presence or removal of Hazardous Material on or
about the Real Property. Seller has no indemnification obligation regarding
Hazardous Material to any party.

    (o)        In addition to the terms of Article IX, but subject to the
limitations of Section 9.7, Seller further agrees to defend, fully indemnify,
and hold entirely free and harmless Buyer from and against all claims,
judgments, damages, penalties, fines, costs, liabilities, or losses (including,
without limitation, sums paid in settlement of claims, attorneys’ fees,
consultant fees, and expert fees) that are imposed on, paid by, or asserted
against Buyer, its successors or assigns, by reason or on account of, or in
connection with, or arising out of (a) any investigative or remedial action
continuing or initiated after the Closing Date involving the presence on or
prior to the Closing Date of Hazardous Material on or about the Real Property or
releases of Hazardous Material from the Real Property that occurred on or prior
to the Closing Date, and/or (b) any injury or harm of any type to any person or
entity or damage to any property arising out of, in connection with, or in any
way relating to (i) the generation, manufacture, refinement, transportation,
treatment, storage, recycling, disposal or release, or other handling on or
prior to the Closing Date of Hazardous Material on or about the Real Property or
pursuant to the operations conducted thereon, and/or (ii) the violation of any
Environmental Laws on or prior to the Closing Date, and/or (iii) the
contamination of the Real Property that occurred on or prior to the Closing
Date; provided, that, notwithstanding anything to the contrary in this
section, Buyer shall (x) provide prompt notice to Seller of any notice, fact or
other circumstance which is received or comes to Buyer’s attention and which
would, in Buyer’s view, entitle Buyer to indemnification from Seller under this
section; and (y) not initiate any investigation, settle any claim, pay any
judgment, or take any other action which would require Seller to indemnify Buyer
under this section unless and until (i) ten (10) business days after Seller has
received such notice (unless a third party or applicable law demands action
prior to the expiration of that 10-business day period, in which case such
earlier deadline shall be set forth in Buyer’s notice to Seller) and (ii) Seller
has refused to acknowledge its obligation to indemnify Buyer under this section;
and, provided further, that, in the event Seller acknowledges its
indemnification obligations under this section, Seller shall assume
responsibility (with attorneys of its choosing) to defend or otherwise resolve
the matter specified in Buyer’s notice.

        Section 2.15 Compliance with Law. The Station, the Station Assets and
Seller with respect to the Station and the Station Assets, are in all material
respects in compliance with all requirements of law, federal, state and local,
and all requirements of all governmental bodies or agencies having jurisdiction
over any of them, the operation of the Station, the use of its properties and
assets (including the Station Assets), and the Real Property. Without limiting
the foregoing, Seller has paid all monies and obtained all licenses, permits,
certificates and authorizations needed or required for the operation of the
Station and the use of the Real Property. Seller has properly filed all material
reports and other documents required to be filed with any federal, state, local
or foreign government or subdivision or agency thereof. Seller has not received
any notice, not heretofore complied with, from any federal, state or municipal
authority or any insurance or inspection body that any of the Station Assets or
its operation of the Station fails to comply in any material respect with any
applicable law, ordinance, regulation, building or zoning law, or requirement of
any governmental authority.

        Section 2.16 Insurance. Seller maintains insurance policies relating to
the Station and the Station Assets bearing the policy numbers, for the terms,
with the companies, in the amounts, providing the general coverage set forth on
Schedule 2.16. All of such policies are in full force and effect and Seller is
not in default of any material provision thereof. Seller has not received notice
from any issuer of any such policies of its intention to cancel, terminate or
refuse to renew any policy issued by it.

         Section 2.17  Employment Matters



--------------------------------------------------------------------------------

    (a)        There are no collective bargaining agreements, or written or oral
agreements relating to the terms and conditions of employment or termination of
employment, covering any employees, consultants or agents of the Station, except
as listed and described in Schedule 2.17. Except as listed and described in
Schedule 2.17, no employee of the Station has a written employment Contract.
Seller is not engaged in any unfair labor practice or other unlawful employment
practice, and there are no unfair labor practice charges or other employee
related complaints, grievances or arbitrations, against Seller pending before
the National Labor Relations Board, the Equal Employment Opportunity Commission,
the Occupational Safety and Health Administration, the Department of Labor, any
arbitration tribunal or any other federal, state, local or other governmental
authority by or concerning Seller’s employees. There is no strike, picketing,
slowdown or work stoppage by or concerning such employees pending against or
involving Seller. No representation question is pending or threatened respecting
any of Seller’s employees. Seller has delivered to Buyer copies of all letters,
memoranda of understanding, past practices, assurances or other agreements
modifying such collective bargaining agreements and other similar employee
agreements.

    (b)        All handbooks, policies and procedures relating to all aspects of
employment including, without limitation, compensation, benefits, equal
employment opportunity and safety are listed and described in Schedule 2.17.

    (c)        The Station, and Seller with respect to the Station, have
complied with in the past and are now in compliance with all labor and
employment laws including, without limitation, federal, state, local and other
applicable laws, rules, regulations, ordinances, orders and decrees concerning
collective bargaining, unfair labor practices, payments of employment taxes,
occupational safety and health, worker’s compensation, the payment of wages and
overtime, and equal employment opportunity. The Station and Seller with respect
to the Station, are not liable for any arrears or wages, benefits, taxes,
damages or penalties for failing to comply with any law, rule, regulation,
ordinance, order or decree relating in any way to labor or employment.

    (d)        Buyer shall have no obligation or liability due to or because of
any past service liability, vested benefits, retirement plan insolvencies or
other retirement plan or past employment obligation (except as provided herein)
under local, state or federal law (including the Employee Retirement Income
Security Act of 1974, as amended), resulting from the purchase of the Station or
from former employees of Seller becoming employees of Buyer.

        Section 2.18 Litigation. There are no suits, arbitrations,
administrative charges or other legal proceedings, claims or governmental
investigations pending against, or, to Seller’s knowledge, threatened against,
the Station or Seller relating to or affecting the Station or the Station Assets
nor, to the knowledge of Seller, is there any basis for any such suit,
arbitration, administrative charge or other legal proceeding, claim or
governmental investigation. Seller has not been operating under or subject to,
or in default with respect to, any judgment, order, writ, injunction or decree
of any court or federal, state, municipal or other governmental department,
commission, board, agency or instrumentality, foreign or domestic.

        Section 2.19 Intangible Property. Seller has all right, title and
interest in and to all Intangible Property necessary to the conduct of the
Station as presently operated. Schedule 1.1(f) contains a description of all
Intangible Property used in the operation of the Station. Seller has no
knowledge and has received no notice of any claim that any Intangible Property
or the use thereof conflicts with, or infringes upon, any rights of any third
party (and there is no basis for any such claim of conflict). Seller has the
sole and exclusive right to use the Intangible Property. No service provided by
the Station or any programming or other material used, broadcast or disseminated
by the Station infringes upon any copyright, patent or trademark of any other
party.

        Section 2.20 Bulk Sales. Neither the sale and transfer of the Station
Assets pursuant to this Agreement, nor Buyer’s possession and use thereof from
and after Closing because of such sale and transfer, will be subject to any law
pertaining to bulk sales or transfers or imposing liability upon Buyer for
appraisal or liability owing to Seller.

        Section 2.21 Brokers. There is no broker or finder or other person
entitled to a commission or brokerage fee or payment in connection with this
Agreement or the Subject Transactions as a result of any agreement of, or action
taken by, Seller.

        Section 2.22 Absence of Material Change. Since June 30, 2005, and except
as contemplated by the Shared Services Agreement, and except for those matters
that affect the television industry as a whole:

    (a)        there has not been (i) any material adverse change in the
financial condition, business, or affairs of Seller relating to the Station or
(ii) any material physical damage or loss to any Station Assets ( except for
those Station Assets which Seller has repaired or replaced with an asset of
equivalent value);

    (b)        Seller has not taken any action with respect to the Station
outside of the ordinary and usual course of business, except as related to the
Subject Transactions;



--------------------------------------------------------------------------------

    (c)        Seller with respect to the Station or the Station Assets has not
borrowed any money;

    (d)        Seller has with respect to the Station paid all of its
liabilities and obligations as and after they became due in accordance with the
parameters of Section 1.3(d);

    (e)        Seller with respect to the Station has not incurred any liability
or obligation of any nature to any party, except for obligations arising from
the purchase of goods or the rendition of services in the ordinary course of
business;

    (f)        Seller has not waived any right of substantial value;

    (g)        Seller has maintained its books, accounts and records in the
usual, customary and ordinary manner; and

    (h)        Seller with respect to the Station has preserved its business
organization intact, kept available the services of its employees in the
ordinary course of business, and preserved its relationships with its customers,
suppliers and others with whom it deals.

        Section 2.23 FAA Compliance. Seller and the Station Assets are in
material compliance with all rules and regulations of the Federal Aviation
Administration applicable to the Station.

        Section 2.24 Affiliates. Except as set forth in this Agreement
(including any schedule), no Affiliate of Seller has an interest in any of the
Station Assets or any property used in the operation of the Station. Neither
Seller nor any Affiliate of Seller has any financial interest in any supplier,
advertiser or customer of Seller or in any other business with which Seller does
business or competes. For purposes of this Agreement, an “Affiliate” means any
entity or person (or any relative of any person) that, directly or indirectly,
owns or controls, is owned or controlled by, or under common control with, such
entity or person.

        Section 2.25 Disclosure. No provision of this Agreement relating to
Seller, the Station or the Station Assets, nor any document, Schedule, or
Exhibit, provided by or executed by Seller in conjunction with the consummation
of the Subject Transactions, contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact required to be
stated in order to make the statement, in light of the circumstances in which it
is made, not misleading. Except for facts affecting the television industry
generally, there is no adverse fact now known to Seller relating to the Station
or the Station Assets which has not been disclosed to Buyer.

         Section 2.26  Insolvency.

    (a)        Seller nor its ultimate parent company is Insolvent and will not
become Insolvent as a result of the consummation of the Subject Transactions.

    (b)        None of the shareholders, the board of directors or executive
officers of Seller or its ultimate parent company have contemplated, or have
discussed, seeking protection from creditors under any of the provisions of
Title 11 of the United States Code, 11 U.S.C. § 101, et seq. (the “Bankruptcy
Code”) or taking any other action which could result in any other insolvency
proceeding of any character with respect to Seller including, without
limitation, bankruptcy, receivership or reorganization. No creditor of Seller or
its ultimate parent company has commenced or threatened to institute proceedings
against Seller under the Bankruptcy Code or to take any other action which could
result in any other insolvency proceeding of any character with respect to
Seller its ultimate parent company.

    (c)        For purposes of this Agreement, “Insolvent” means (i) Seller or
its ultimate parent company is unable to pay its debts or other obligations as
they become due or (ii) the aggregate fair valuation of Seller’s or its ultimate
parent company’s debts are in excess of the aggregate fair valuation of their
assets.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF BUYER

        Buyer represents and warrants to Seller:

        Section 3.1 Status. Each of CCB and CCBL is a Nevada corporation which
is duly organized, validly existing and in good standing under the laws of the
State of Nevada. Each of CCB and CCBL is duly qualified to do business and is in
good standing in such states in which the failure to so qualify would have a
material adverse effect on Buyer. Each of CCB and CCBL has the requisite power
to enter into and complete the Subject Transactions.



--------------------------------------------------------------------------------

        Section 3.2 No Conflicts. Neither the execution, delivery and
performance by Buyer of this Agreement nor the consummation by Buyer of the
Subject Transactions will: (a) conflict with or violate the certificate of
incorporation or bylaws of Buyer; (b) conflict with or violate or result in any
breach of or any default under, result in any termination or modification of, or
cause any acceleration of any obligation under, any Contract (as defined in
Section 2.4) to which Buyer is a party or by which it is bound; or (c) violate
any judgment, decree, order, statute, rule or regulation applicable to Buyer.

        Section 3.3 Corporate Action. All corporate actions necessary to be
taken by or on the part of Buyer in connection with the Subject Transactions
have been duly and validly taken, and this Agreement has been duly and validly
authorized, executed and delivered by Buyer and constitutes the legal, valid and
binding obligation of Buyer, enforceable against Buyer in accordance with and
subject to its terms.

        Section 3.4 Brokers. There is no broker or finder or other person
entitled to a commission or brokerage fee or payment in connection with this
Agreement or the Subject Transactions as a result of any agreement of or action
taken by Buyer.

        Section 3.5 Qualification. To Buyer’s knowledge, and except for the
required divestiture described in Section 5.6, CCBL is qualified under the
Communications Act and the existing rules, regulations and policies of the FCC
to hold the FCC Authorizations.

ARTICLE IV

COVENANTS OF SELLER

        Seller covenants and agrees that from the date hereof until the
completion of the Closing, except as contemplated by the Shared Services
Agreement:

         Section 4.1  Operation of the Business.

    (a)        Seller shall continue to carry on the business of the Station and
keep its books and accounts, records and files in the usual and ordinary manner
in which the business has been conducted in the past. Seller shall operate the
Station in material compliance with the terms of the FCC Authorizations and in
compliance in all material respects with all applicable laws, rules and
regulations and all applicable FCC rules and regulations. Seller shall maintain
the FCC Authorizations in full force and effect and shall timely file and
prosecute any necessary applications for renewal of the FCC Authorizations.
Seller will deliver to Buyer, within ten (10) Business Days after filing, copies
of any reports, applications or responses to the FCC related to the Station
which are filed during the period between the date hereof and Closing.

    (b)        Seller shall provide Buyer with copies of the monthly internal
operating statements relating to the Station for the monthly accounting periods
between the date of this Agreement and the Closing Date by the 20th day of each
calendar month for the preceding calendar month, which shall present fairly the
financial position of the Station and the results of operations for the period
indicated in accordance with generally accepted accounting principles. Such
monthly statements shall show: (i) the actual results for such month and the
budget for such month by line item, and (ii) account for items of non-recurring
income and expense separately and (iii) account for and separately state all
intercompany allocations of expenses relating to the Station, all of which shall
be presented fairly and in accordance with generally accepted accounting
principles.

    (c)        Seller shall make all reasonable efforts to preserve the business
organization of the Station intact, retain substantially as at present the
Station’s employees, consultants and agents, and preserve the goodwill of the
Station’s suppliers, advertisers, customers and others having business relations
with it.

    (d)        Nothing contained in this Agreement shall give Buyer any right to
control the programming, operations or any other matter relating to the Station
prior to the Closing Date, and Seller shall have complete control of the
programming, operations and all other matters relating to the Station up to the
Closing Date.

    (e)        Seller shall keep all Tangible Personal Property in good
operating condition (ordinary wear and tear excepted) and repair and maintain
adequate and usual supplies of inventory, office supplies, spare parts and other
materials as have been customarily maintained in the past. Seller shall preserve
intact the Station Assets and maintain in effect its current casualty and
liability insurance on the Station Assets.

    (f)        Seller shall not, by any act or omission, cause any of the
representations and warranties set forth in Article II to become untrue or
incorrect, and shall cause the conditions to Closing set forth in Article VII to
be satisfied and to otherwise ensure that the Subject Transactions shall be
consummated as set forth herein.



--------------------------------------------------------------------------------

    (g)        Prior to the Closing Date, Seller shall not, without the prior
written consent of Buyer:

  (i) sell, lease, transfer, or agree to sell, lease or transfer, any Station
Assets except for non-material sales or leases, in the ordinary course of
business of items which are being replaced by assets of comparable or superior
kind, condition and value;


  (ii) except as may be required by applicable law or government regulation,
grant any raises to employees of the Station, pay any substantial bonuses or
enter into any Contract of employment with any employee or employees of the
Station, except in the ordinary course of business;


  (iii) renew, renegotiate, modify, amend or terminate any existing time sales
Contracts with respect to the Station except in the ordinary course of business;


  (iv) renew, amend or terminate any Seller Contract except in the ordinary
course of business;


  (v) enter into any new Contract with respect to the Station except in the
ordinary course of business;


  (vi) enter into any Contract for programming that would be binding on Buyer
after the Closing;


  (vii) apply to the FCC for any construction permit that would restrict the
present operations of the Station, or make any change in any of the buildings,
leasehold improvements or fixtures of the Station, except in the ordinary course
of business; or


  (viii) enter into any barter or trade Contracts that are prepaid, or any
Contract with an Affiliate of Seller.


        Section 4.2 Access to Facilities, Files and Records. At the request of
Buyer, Seller shall from time to time give or cause to be given to the officers,
employees, accountants, counsel, agents, consultants and representatives of
Buyer: (a) full access during normal business hours to all facilities,
properties, accounts, books, deeds, title papers, insurance policies, licenses,
Seller Contracts, records and files of every character, equipment, machinery,
fixtures, furniture, vehicles, notes and accounts payable and receivable of
Seller with respect to the Station; and (b) all such other information
concerning the affairs of the Station as Buyer may reasonably request. Any
investigation or examination by Buyer shall not in any way diminish or obviate
any representations or warranties of Seller made in this Agreement or in
connection herewith. Seller shall cause its accountants and any agent of Seller
in possession of Seller’s books and records to cooperate with Buyer’s requests
for information pursuant to this Agreement.

        Section 4.3 Representations and Warranties. Seller shall give detailed
written notice to Buyer promptly upon learning of the occurrence of any event
that would cause or constitute a breach, or that would have caused a breach had
such event occurred or been known to Seller prior to the date hereof, of any of
Seller’s representations or warranties contained in this Agreement.

        Section 4.4   Consents.

    (a)        Seller shall use commercially reasonable efforts to obtain all of
the consents noted on Schedule 2.11. If Seller does not obtain a consent
required to assign a Seller Contract hereunder, Buyer shall not be required to
assume such Seller Contract. Marked with an asterisk on Schedule 2.11 are those
consents the receipt of which is a condition precedent to Buyer’s obligation to
close under this Agreement (the “Required Consents”). Without limiting the
foregoing, consent to assignment of the Station Affiliation Agreement, dated
January 22, 2001, between ACME Television Holdings and The WB Television Network
Partners, L.P. d/b/a The WB Televisions Network with respect to the Station
shall be a Required Consent.

    (b)        Seller shall use commercially reasonable efforts to obtain
consent from the landlord for Buyer to sublease the premises rented pursuant to
that certain Lease, dated February 1, 1997, between Roberts Broadcasting
Holdings of Utah, L.L.C. and ATU.

        Section 4.5 Notice of Proceedings. Seller will promptly notify Buyer in
writing upon: (a) becoming aware of any order or decree or any complaint praying
for an order or decree restraining or enjoining the consummation of this
Agreement or the Subject Transactions; or (b) receiving any notice from any
governmental department, court, agency or commission of its intention (i) to
institute an investigation into, or institute a suit or proceeding to restrain
or enjoin, the consummation of this Agreement or the Subject Transactions, or
(ii) to nullify or render ineffective this Agreement or the Subject Transactions
if consummated.

        Section 4.6 Consummation of Agreement. Subject to the provisions of
Section 10.1: (a) Seller shall use all reasonable efforts to fulfill the
conditions in Articles VI and VII, and to cause the Subject Transactions to be
fully carried out; and (b) Seller shall not take any action that would make the
consummation of this Agreement contrary to the Communications Act or the rules,
regulations or policies of the FCC.



--------------------------------------------------------------------------------

        Section 4.7 Intentionally Omitted.

        Section 4.8 Confidentiality. Any and all information, disclosures,
knowledge or facts regarding Buyer or its business or properties to which Seller
is exposed as a result of the negotiation, preparation or performance of this
Agreement shall be confidential and shall not be divulged, disclosed or
communicated to any other person, firm, corporation or entity, except for
Seller’s employees, attorneys, accountants, investment bankers, investors and
lenders, and their respective attorneys, on a need-to-know basis for the purpose
of consummating the Subject Transactions.

        Section 4.9 Estoppel Certificates; Liens. Seller, at Seller’s expense,
shall (i) use commercially reasonable efforts to obtain and deliver to Buyer
written estoppel certificates (the “Estoppel Certificates”) duly executed by the
lessors under the Real Property Leases, in form and substance reasonably
satisfactory to Buyer, and (ii) obtain and deliver to Buyer UCC, judgment and
state and federal tax lien search reports (showing searches in the name of
Seller and the call letters of the Station) which show that no Liens are filed
or recorded against the Station Assets in the public records of the State of
Utah or any other jurisdiction where the Station Assets are located (the “Lien
Search Reports”) except for those Liens that will be released at Closing. The
Estoppel Certificates shall be dated as of the Closing Date. The Lien Search
Reports shall be delivered within thirty (30) calendar days of the date of this
Agreement and shall be updated as of the Closing.

        Section 4.10  Employee Matters.

    (a)        Buyer may offer employment to any of Seller’s employees of the
Station (each an “Employee”) who is available for work on the Closing Date. Any
such offer shall be for employment at will by Buyer as new employees of Buyer
(subject to any applicable probation period not prohibited by law) to occupy
positions designated by Buyer and pursuant to the terms and conditions
determined by Buyer in it sole discretion.

    (b)        Seller shall make available to Buyer, to the fullest extent
permitted by law, all information and materials requested by Buyer from the
personnel files of each Employee who shall have elected to accept employment
with Buyer.

    (c)        Buyer assumes no obligation to continue or assume any
compensation arrangements or liabilities of Seller (including, without
limitation, any salary, bonuses, fringe benefits, insurance plans, or pension or
retirement benefits under any compensation or retirement plan maintained by
Seller) to any such Employee.

    (d)        Seller shall remain responsible for the payment of all accrued
benefits in accordance with the terms of Seller’s retirement plans, including
any retiree medical, dental and life insurance plan. Buyer shall not at any time
assume any liability under Seller’s retirement plans for the payment of benefits
to any active or any terminated, vested or retired participants in Seller’s
retirement plans.

    (e)        Seller shall retain the responsibility for payment of all
medical, dental, health and disability claims incurred by any Employee prior to
the Closing Date, and Buyer shall not assume any liability with respect to such
claims. Seller shall also retain responsibility for disability payments to
Employees on medical or disability leave at the Closing Date until such time as
such Employee is offered employment by Buyer, in its sole discretion, or as
otherwise required under applicable law or regulation. Except as provided in the
immediately preceding sentence, Buyer shall assume responsibility for payment of
all medical, dental, health and disability claims incurred by Employees in its
employ on or after the Closing Date, which are covered under Buyer’s benefit
plans and in which the Employee is a participant.

    (f)        Seller shall retain, consistent with its normal employment
practices, all liabilities and obligations, if any (including, without
limitation, the liability and obligation for all wages, salary, vacation pay and
unemployment, medical, dental, health and disability benefits), for those former
Employees of Seller who retire or whose employment is terminated prior to the
Closing Date or otherwise do not become employees of Buyer.

    (g)        Seller shall deliver to Buyer, within ten (10) days of the
execution of this Agreement, a list containing the names of all present
employees of Seller and the positions, total annual compensation and accrued
vacation and sick time of each.

ARTICLE V

COVENANTS OF BUYER

        Buyer covenants and agrees that from the date hereof until the
completion of the Closing, except as contemplated by the Shared Services
Agreement:



--------------------------------------------------------------------------------

        Section 5.1 Representations and Warranties. Buyer shall give detailed
written notice to Seller promptly upon learning of the occurrence of any event
that would cause or constitute a breach or would have caused a breach had such
event occurred or been known to Buyer prior to the date hereof, of any of the
representations and warranties of Buyer contained in this Agreement.

        Section 5.2 Application for FCC Consent. Buyer will diligently take, or
cooperate in the taking of, all steps that are necessary, proper or desirable to
expedite the prosecution of the Application to a favorable conclusion, which
includes the timely filing of oppositions to any petition to deny, informal
objection, or other challenge to the Application or any FCC Consent. Buyer will
promptly provide Seller with copies of any pleading, order or other document
served on it relating to the Application. In the event that Closing occurs prior
to a Final FCC Consent, then Buyer’s obligations under Section 10.12 and this
Section 5.2 shall survive the Closing.

        Section 5.3 Consummation of Agreement. Subject to the provisions of
Section 10.1: (a) Buyer shall use all reasonable efforts to fulfill the
conditions in Articles VI and VII, and to cause the Subject Transactions to be
fully carried out; and (b) Buyer shall not take any action that would make the
consummation of this Agreement contrary to the Communications Act or the rules,
regulations or policies of the FCC.

        Section 5.4 Notice of Proceedings. Buyer will promptly notify Seller in
writing upon: (a) becoming aware of any order or decree or any complaint praying
for an order or decree restraining or enjoining the consummation of this
Agreement or the Subject Transactions; or (b) receiving any notice from any
governmental department, court, agency or commission of its intention (i) to
institute an investigation into, or institute a suit or proceeding to restrain
or enjoin, the consummation of this Agreement or such transactions, or (ii) to
nullify or render ineffective this Agreement or such transactions if
consummated.

        Section 5.5 Confidentiality. Any and all information, disclosures,
knowledge or facts regarding Seller, the Station and their operation and
properties to which Buyer is exposed as a result of the negotiation, preparation
or performance of this Agreement, including such information derived from or
resulting from Buyer’s acts or conduct (including, without limitation, acts or
conduct of Buyer’s officers, employees, accountants, counsel, agents,
consultants or representatives, or any of them) under the provisions of Section
4.2, shall be confidential and shall not be divulged, disclosed or communicated
to any other person, firm, corporation or entity, except for Buyer’s attorneys,
accountants, investment bankers, investors and lenders, and their respective
attorneys for the purpose of consummating the Subject Transactions.

        Section 5.6 Sale of Radio Station. Buyer shall use commercially
reasonable efforts to cause Citicasters Co. and Citicasters Licenses, L.P.
(together “Citicasters”), each an Affiliate of Buyer, to sell the assets of
radio station KALL-AM, North Salt Lake City, Utah (the “KALL Assets”), a
divestiture required for Buyer to become qualified under the rules and
regulations of the FCC to own the Station. In no event shall Buyer’s covenant
under this section require Citicasters, in its sole discretion, to (a) accept a
purchase price which it believes to be less than the fair market value of the
KALL Assets or (b) execute a purchase agreement that, in Citicasters’ view,
contains unacceptable terms and conditions. A breach of the covenant of Buyer
set forth in this Section 5.6 shall not entitle Seller to the liquidated damages
payment set forth in Section 10.1, notwithstanding the provisions thereof.

ARTICLE VI

CONDITIONS TO THE OBLIGATIONS OF SELLER

        The obligations of Seller under this Agreement are, at its option,
subject to the fulfillment of the following conditions prior to or on the
Closing Date:

         Section 6.1  Representations, Warranties and Covenants.

    (a)        Each of the representations and warranties of Buyer contained in
this Agreement shall have been true and correct as of the date when made and
shall be deemed to be made again on and as of the Closing Date and shall then be
true and correct, except to the extent changes are permitted or contemplated
pursuant to this Agreement.

    (b)        Buyer shall have performed and complied with each and every
covenant and agreement required by this Agreement to be performed or complied
with by it prior to or on the Closing Date.

    (c)        Buyer shall have furnished Seller with a certificate, dated the
Closing Date and duly executed by a Vice President of Buyer authorized on behalf
of Buyer to give such a certificate, to the effect that the conditions set forth
in Sections 6.1(a) and (b) have been satisfied.



--------------------------------------------------------------------------------

        Section 6.2  Proceedings.

    (a)        Neither Seller nor Buyer shall be subject to any judicial or
governmental restraining order or injunction restraining or prohibiting the
consummation of the Subject Transactions.

    (b)        In the event such a restraining order or injunction is in effect,
this Agreement may not be terminated by Seller prior to the Final Closing Date,
but the Closing shall be delayed during such period. This Agreement may be
terminated after the Final Closing Date if such restraining order or injunction
remains in effect. Seller shall take all reasonable steps to have any such order
dissolved or terminated in order to effectuate the Closing.

        Section 6.3 FCC Authorizations. The assignment of all of the FCC
Authorizations to CCBL shall have been initially approved by the FCC without any
conditions materially adverse to Seller.

        Section 6.4 Deliveries. Buyer shall have complied with each and every
one of its obligations set forth in Section 8.2.

ARTICLE VII

CONDITIONS TO THE OBLIGATIONS OF BUYER

        The obligations of Buyer under this Agreement are, at its option,
subject to the fulfillment of the following conditions prior to or on the
Closing Date:

        Section 7.1  Representations, Warranties and Covenants.

    (a)        Each of the representations and warranties of Seller contained in
this Agreement shall have been true and correct as of the date when made and
shall be deemed to be made again on and as of the Closing Date and shall then be
true and correct except to the extent changes are permitted or contemplated
pursuant to this Agreement.

    (b)        Seller shall have performed and complied with each and every
covenant and agreement required by this Agreement to be performed or complied
with by it prior to or on the Closing Date.

    (c)        Seller shall have furnished Buyer with a certificate, dated the
Closing Date and duly executed by the President or Vice President of Seller
authorized on behalf of Seller to give such a certificate, to the effect that
the conditions set forth in Sections 7.1(a) and (b) have been satisfied.

        Section 7.2  Proceedings.

    (a)        Neither Seller nor Buyer shall be subject to any judicial or
governmental restraining order or injunction restraining or prohibiting the
consummation of the Subject Transactions.

    (b)        In the event such a restraining order or injunction is in effect,
this Agreement may not be terminated by Buyer prior to the Final Closing Date,
but the Closing shall be delayed during such period. This Agreement may be
terminated after such date if such restraining order or injunction remains in
effect. Buyer shall take all reasonable steps to have any such order dissolved
or terminated in order to effectuate the Closing.

        Section 7.3 FCC Authorizations. The assignment of all of the FCC
Authorizations to CCBL shall have been initially approved by the FCC (and, at
Buyer’s option, such FCC Consent shall have become Final), without any
conditions materially adverse to Buyer.

        Section 7.4 Deliveries. Seller shall have complied with each and every
one of its obligations set forth in Section 8.1.

        Section 7.5 Required Consents.. Seller shall have obtained all of the
Required Consents.

        Section 7.6 No Material Change. Except for circumstances which affect
the television industry as a whole, Seller’s business with respect to the
Station shall not have been materially and adversely affected as of the Closing
Date. No change shall be considered “materially adverse” if it arises out of or
is related to the terms hereof or the Subject Transactions.



--------------------------------------------------------------------------------

        Section 7.7 Sale of Radio Station. The KALL Assets shall have been
assigned or otherwise sold to a third party unaffiliated with Buyer.

ARTICLE VIII

ITEMS TO BE DELIVERED AT THE CLOSING

        Section 8.1 Deliveries by Seller. At the Closing, Seller shall deliver
to Buyer duly executed by Seller or such other signatory as may be required by
the nature of the document:

    (a)        bills of sale, certificates of title, endorsements, assignments,
and other good and sufficient instruments of sale, conveyance, transfer and
assignment, in form and substance satisfactory to Buyer, sufficient to sell,
convey, transfer and assign the FCC Authorizations to CCBL and the other Station
Assets to CCB free and clear of any Liens (other than Permitted Liens);

    (b)        the FCC Consent, and the Required Consents under Section 4.4 and
any other Consents obtained by Seller;

    (c)        certified copies of resolutions, duly adopted by the members of
Seller, which shall be in full force and effect at the time of the Closing,
authorizing the execution, delivery and performance by Seller of this Agreement,
and the consummation of the Subject Transactions;

    (d)        the certificate referred to in Section 7.1(c); and

    (e)        the Estoppel Certificates and the Lien Search Reports.

        Section 8.2 Deliveries by Buyer.. At the Closing, Buyer shall deliver to
Seller:

    (a)        the Purchase Price, which shall be paid in the manner specified
in Section 1.4;

    (b)        an instrument or instruments of assumption of the Seller
Contracts and Real Property Leases to be assumed by CCB pursuant to this
Agreement;

    (c)        certified copies of resolutions, duly adopted by the Boards of
Directors of each Buyer, which shall be in full force and effect at the time of
the Closing, authorizing the execution, delivery and performance by each Buyer
of this Agreement and the consummation of the Subject Transactions; and

    (d)        the certificate referred to in Section 6.1(c).

ARTICLE IX

SURVIVAL; INDEMNIFICATION

        Section 9.1 Survival. All representations, warranties, covenants and
agreements contained in this Agreement, or in any certificate, agreement, or
other document or instrument, delivered pursuant hereto, shall survive until
eighteen (18) months after the Closing, except for those liabilities retained by
Seller or, as the case may be, assumed by Buyer hereunder, which shall survive
without limitation.

        Section 9.2  Indemnification.

    (a)        From and after Closing, Seller (an “Indemnifying Party”) shall
indemnify and hold harmless Buyer, the stockholders, the directors, officers,
employees, and agents of Buyer and all Affiliates of Buyer, and their respective
successors and assigns (collectively, the “Buyer Indemnitees”) from, against and
in respect of, and reimburse the Buyer Indemnitees for, the amount of any and
all Deficiencies (as defined in Section 9.3(a)).

    (b)        From and after Closing, Buyer (an “Indemnifying Party”) shall
indemnify and hold harmless Seller, the members, directors, officers, employees,
and agents of Seller and all Affiliates of Seller, and their respective
successors and assigns (collectively, the “Seller Indemnitees”) from, against
and in respect of, and reimburse the Seller Indemnitees for, the amount of any
and all Deficiencies (as defined in Section 9.3(b)).



--------------------------------------------------------------------------------

        Section 9.3  Definition of “Deficiencies”.

    (a)        As used in this Article IX, the term “Deficiencies,” when
asserted by Buyer Indemnitees or arising out of a third party claim against
Buyer Indemnitees, shall mean any and all losses, damages, liabilities and
claims sustained by the Buyer Indemnitees, along with all Legal Expenses
reasonably incurred thereby, arising out of, based upon or resulting from:

  (i) any misrepresentation, breach of warranty, or any non-fulfillment of any
representation, warranty, covenant, obligation or agreement on the part of
Seller contained in or made pursuant to this Agreement;


  (ii) any error contained in any statement, report, certificate or other
document or instrument delivered by Seller pursuant to this Agreement;


  (iii) any failure by Seller to pay or perform any obligation relating to the
Station or the Station Assets that is not expressly assumed by Buyer pursuant to
the provisions of this Agreement;


  (iv) any litigation, proceeding or claim by any third party relating to the
business or operations of the Station or the Station Assets prior to the Closing
Date, no matter when brought or made; and


  (v) any severance pay or other payment required to be paid with respect to any
employee of the Station.


    (b)        As used in this Article IX, the term “Deficiencies,” when
asserted by Seller Indemnitees or arising out of a third party claim against
Seller Indemnitees, shall mean any and all losses, damages, liabilities and
claims sustained by the Seller Indemnitees, along with all Legal Expenses
reasonably incurred thereby, arising out of, based upon or resulting from:

  (i) any misrepresentation, breach of warranty, or any non-fulfillment of any
representation, warranty, covenant, obligation or agreement on the part of Buyer
contained in or made pursuant to this Agreement;


  (ii) any error contained in any statement, report, certificate or other
document or instrument delivered by Buyer pursuant to this Agreement;


  (iii) any failure by Buyer to pay or perform any obligation or liability
relating to the Station or the Station Assets that is expressly assumed by Buyer
pursuant to the provisions of this Agreement; and


  (iv) any litigation, proceeding or claim by any third party to the extent
relating to the Station Assets or the business or operations of the Station
after the Closing Date.


         Section 9.4  Procedures.

    (a)        In the event that any claim shall be asserted by any third party
against the Buyer Indemnitees or Seller Indemnitees (Buyer Indemnitees or Seller
Indemnitees, as the case may be, hereinafter, the “Indemnitees”), which, if
sustained, would result in a Deficiency, then the Indemnitees, as promptly as
practicable after learning of such claim, shall notify the Indemnifying Party of
such claim, and shall extend to the Indemnifying Party a reasonable opportunity
to defend against such claim, at the Indemnifying Party’s sole expense;
provided, however, that the Indemnifying Party proceeds in good faith,
expeditiously and diligently. The Indemnitees shall, at their option and
expense, have the right to participate in any defense undertaken by the
Indemnifying Party with legal counsel of their own selection. No settlement or
compromise of any claim which may result in a Deficiency may be made by the
Indemnifying Party without the prior written consent of the Indemnitees unless:
(i) prior to such settlement or compromise the Indemnifying Party acknowledges
in writing its obligation to pay in full the amount of the settlement or
compromise and all associated expenses; and (ii) the Indemnitees are furnished
with a full release.



--------------------------------------------------------------------------------

    (b)        In the event that the Indemnitees assert the existence of any
Deficiency against the Indemnifying Party, they shall give written notice to the
Indemnifying Party of the nature and amount of the Deficiency asserted. If the
Indemnifying Party, within a period of thirty (30) calendar days after receipt
of the Indemnitees’ notice, shall not give written notice to the Indemnitees
announcing its intent to contest such assertion of the Indemnitees (such notice
by the Indemnifying Party being hereinafter referred to as the “Contest
Notice”), such assertion of the Indemnitees shall be deemed accepted and the
amount of the Deficiency shall be deemed established. In the event, however,
that a Contest Notice is given to the Indemnitees within said 30-day period,
then the contested assertion of a Deficiency shall be settled by arbitration to
be held in Salt Lake City, Utah in accordance with the Commercial Rules of the
American Arbitration Association then existing. The determination of the
arbitrator shall be delivered in writing to the Indemnifying Party and the
Indemnitees and shall be final, binding and conclusive upon all of the parties
hereto, and the amount of the Deficiency, if any, determined to exist, shall be
deemed established.

    (c)        The Indemnitees and the Indemnifying Party may agree in writing,
at any time, as to the existence and amount of a Deficiency, and, upon the
execution of such agreement, such Deficiency shall be deemed established.

        Section 9.5 Payment of Deficiencies. The Indemnifying Party shall pay
the amount of established Deficiencies within fifteen (15) calendar days after
the establishment thereof. The amount of established Deficiencies shall be paid
in cash. At the option of the Indemnitees, the Indemnitees may offset any
Deficiency or any portion thereof that has not been paid by the Indemnifying
Party to the Indemnitees against any obligation the Indemnitees, or any of them,
may have to the Indemnifying Party.

        Section 9.6 Legal Expenses. As used in this Article IX, the term “Legal
Expenses” shall mean any and all fees (whether of attorneys, accountants or
other professionals), costs and expenses of any kind reasonably incurred by any
person identified herein and its counsel in investigating, preparing for,
defending against, or providing evidence, producing documents or taking other
action with respect to any threatened or asserted claim.

        Section 9.7. Limitations. Notwithstanding anything to the contrary in
this Section, (a) no Deficiency shall exist unless the amount involved exceeds
(along with any other Deficiencies) $50,000, at which point the Deficiency shall
include that initial $50,000, and (b) in no event shall Deficiencies paid by
Seller to Buyer or vice versa exceed, in the aggregate, Nine Million Dollars
($9,000,000).

ARTICLE X

MISCELLANEOUS

        Section 10.1 Termination. This Agreement may be terminated at any time
prior to Closing: (a) by the mutual consent of Seller and Buyer; (b) by Buyer or
Seller, if the FCC has denied or designated for oral evidentiary hearing the
Application, as defined herein, in an order which has become Final; (c) by Buyer
or Seller, if the Closing has not taken place by the Final Closing Date for
reasons other than through the failure of the party seeking to terminate this
Agreement to comply fully with its obligations under this Agreement; (d) by
Buyer, as provided in Section 2.14 (Environmental Matters), Section 10.8
(Broadcast Transmission Interruption) or Section 10.9 (Risk of Loss); (e) by
Buyer, if on the Closing Date, Seller has failed to satisfy the conditions set
forth in Section 7.1, 7.4, 7.5, 7.6 or 7.7; (f) by Buyer, if Seller has failed
to cure a material breach of any of its representations, warranties or covenants
under this Agreement within thirty (30) calendar days after it receives notice
from Buyer of such breach; (g) by Seller, if on the Closing Date, Buyer has
failed to satisfy the conditions set forth in Section 6.1 or 6.4; and (h) by
Seller, if Buyer has failed to cure a material breach of any of its
representations, warranties or covenants under this Agreement within thirty (30)
calendar days after it receives notice from Seller of such breach. A termination
by Buyer pursuant to this Section 10.1 shall not relieve Seller of any liability
it would otherwise have for a breach of this Agreement. If this Agreement is
terminated by Seller pursuant to Section 10.1(h), Buyer shall make a payment to
Seller of Nine Hundred Twenty-Five Thousand Dollars ($925,000) in cash or by
wire transfer of immediately available funds within three (3) business days
after receipt of Seller’s notice of termination.  Such payment shall be made as
liquidated damages (in recognition of the difficulty, if not impossibility, of
quantifying Seller’s damages from such termination) and shall constitute
Seller’s exclusive remedy for any termination pursuant to Section 10.1(h).
Notwithstanding anything to the contrary herein, the absence of any consummation
of the assignment or sale of the KALL Assets shall not constitute a breach of
Buyer’s obligations hereunder that entitles Seller to the foregoing liquidated
damages payment.



--------------------------------------------------------------------------------

        Section 10.2 Specific Performance. The parties acknowledge that the
Station is of a special, unique and extraordinary character, and that monetary
damages alone are an inadequate remedy for Seller’s breach of this Agreement. In
the event of a breach or threatened breach by Seller of any representation,
warranty, covenant or agreement under this Agreement, at Buyer’s election, in
addition to any other remedy available to it, Buyer shall be entitled to an
injunction restraining any such breach or threatened breach and, subject to
obtaining any requisite approval of the FCC, to enforcement of this Agreement by
a decree of specific performance requiring Seller to fulfill its obligations
under this Agreement, in each case without the necessity of showing economic
loss or other actual damage and without any bond or other security being
required. Such right of specific performance or injunctive relief shall be in
addition to, and not in lieu of, Buyer’s right to recover damages and to pursue
any other remedies available for breach. In any action by Buyer to specifically
enforce Seller’s obligation to close the transactions contemplated by this
Agreement, Seller shall waive the defense that there is an adequate remedy at
law or in equity and agrees that Buyer shall be entitled to obtain specific
performance of the Seller’s obligation to close without being required to prove
actual damages. As a condition to seeking specific performance, Buyer shall not
be required to tender the Purchase Price as contemplated by Section 1.4 but
shall be required to demonstrate that Buyer is ready, willing and able to tender
the Purchase Price as contemplated by such Section.

        Section 10.3 Expenses. Each party hereto shall bear all of its expenses
incurred in connection with the Subject Transactions including, without
limitation, accounting and legal fees incurred in connection herewith; provided,
however, that: (i) Seller and Buyer shall each pay one-half of the FCC filing
fees required to be paid in connection with the Application; and (ii) all taxes
applicable to the transfer of the Assets (including any real estate transfer
taxes) shall be paid by one-half by Seller and one-half by Buyer.

        Section 10.4 Bulk Sales Laws. Seller shall indemnify and hold Buyer
harmless, in the manner and to the extent provided in Article IX, from all
claims made by creditors with respect to non-compliance with any bulk sales law.

        Section 10.5 Remedies Cumulative. The remedies provided in this
Agreement shall be cumulative and shall not preclude the assertion by any party
hereto of any other rights or the seeking of any other remedies against the
other party hereto.

        Section 10.6 Further Assurances. From time to time prior to, on and
after the Closing Date, each party hereto will execute all such instruments and
take all such actions as any other party shall reasonably request, without
payment of further consideration, in connection with carrying out and
effectuating the intent and purpose hereof and all Subject Transactions,
including, without limitation, the execution and delivery of any and all
confirmatory and other instruments in addition to those to be delivered on the
Closing Date, and any and all actions which may reasonably be necessary to
complete the Subject Transactions. The parties shall cooperate fully with each
other and with their respective counsel and accountants in connection with any
steps required to be taken as part of their respective obligations under this
Agreement.

        Section 10.7  Public Announcements.

    (a)        Prior to the Closing Date, no party shall, without the approval
of the other party hereto, make any press release or other public announcement
concerning the Subject Transactions, except (i) to announce it has been entered
into, and (ii) as and to the extent that such party shall be so obligated by
law, in which case such party shall give advance notice to the other party, and
the parties shall thereafter use their best efforts to cause a mutually
agreeable release or announcement to be issued.

    (b)        Notwithstanding the foregoing, the parties acknowledge that the
rules and regulations of the FCC require that public notice of the Subject
Transactions be made after the Application has been filed with the FCC. The form
and substance of such public notice, to the extent not dictated by the
Communications Act or the rules and regulations of the FCC, shall be mutually
agreed upon by Seller and Buyer.

        Section 10.8 Broadcast Transmission Interruption. If, before the
Closing, the regular broadcast transmission of the Station in the normal and
usual manner (meaning that the Station is operating at less than 90% of its
authorized power) is interrupted for a period of eight (8) consecutive hours or
more, Seller shall give prompt written notice thereof to Buyer. Buyer shall then
have the right, by giving written notice to Seller, to postpone (and if
necessary re-postpone) the Closing to a date that is fifteen (15) calendar days
after the end of any such interruption. If the regular broadcast transmission in
the normal and usual manner of the Station is interrupted (meaning that the
Station is operating at less than 90% of its authorized power) for a continuous
period of ninety-six (96) hours or more at any time prior to Closing Date, then
(a) Seller immediately shall give written notice thereof to Buyer and (b) Buyer
shall have the right, by giving written notice to Seller, to (i) terminate this
Agreement, or (ii) postpone the Closing as provided above.



--------------------------------------------------------------------------------

        Section 10.9 Risk of Loss. The risk of loss, damage or destruction to
any of the Station Assets shall be borne by Seller at all times up to the
Closing (meaning the point in time when the Purchase Price is wired to Seller),
and it shall be the responsibility of Seller to repair or cause to be repaired
and to restore the property to its condition prior to any such loss, damage, or
destruction. In the event of any such loss, damage, or destruction, the proceeds
of any claim for any loss, payable under any insurance policy with respect
thereto, shall be used to repair, replace, or restore any such property to its
former condition, subject to the conditions stated below. In the event of any
loss or damage to any of the Station Assets, Seller shall notify Buyer thereof
in writing immediately. Such notice shall specify with particularity the loss or
damage incurred, the cause thereof (if known or reasonably ascertainable), and
the insurance coverage. In the event that the subject property is material to
the operation of the Station and is not completely repaired, replaced or
restored on or before the scheduled Closing Date, Buyer, at its option, may: (a)
elect to postpone Closing until such time as the property has been completely
repaired, replaced or restored (and, if necessary, Seller shall join Buyer in
requesting from the FCC any extensions of time in which to consummate the
Closing that may be required in order to complete such repairs); or (b) elect to
consummate the Closing and accept the subject property in its then-current
condition, in which event Seller shall pay to Buyer all proceeds of insurance
and assign to Buyer the right to any unpaid proceeds; or (c) terminate this
Agreement. In the event a non-material Station Asset is not repaired, replaced
or restored prior to the Closing Date, Buyer shall have the option to (x)
postpone the Closing until such repair, replacement or restoration can be
accomplished or (y) proceed to Closing with a credit against the Purchase Price
that is agreed to by the parties or decided by the CPA identified in Section
1.5.

        Section 10.10 Arbitration. In case any disagreement shall arise on or
before the Closing Date between the parties hereto in relation to this
Agreement, whether as to the construction or operation hereof or the respective
rights and liabilities hereunder, such disagreement shall be decided by
arbitration in accordance with the then-current Commercial Rules of the American
Arbitration Association, to the extent that such rules do not conflict with the
terms of this Section 10.10. All arbitration shall be conducted in Salt Lake
City, Utah. Arbitration shall be initiated by either party giving written notice
to arbitrate to the other party, stating the question to be arbitrated and the
name of the arbitrator selected by that party. Within ten (10) calendar days of
the date of said notice to arbitrate, the other party shall select and give
written notice of its arbitrator to the initiating party. The two arbitrators so
selected shall select a third arbitrator and give written notice within ten (10)
calendar days after the third arbitrator is chosen. The arbitration shall be
conducted solely by the third arbitrator, who shall hear evidence and make an
award within thirty (30) calendar days after the notice of selection of the
third arbitrator is given to the parties, which award, when signed by the third
arbitrator, shall be final. If either party shall refuse or neglect to appoint
an arbitrator within ten (10) calendar days after receipt of notice from the
other party with respect to its appointment of an arbitrator, , then the
arbitrator appointed by the first party shall have power to proceed to arbitrate
and determine the matters of disagreement as if he were an arbitrator appointed
by both the parties hereto for that purpose, and his award in writing signed by
him shall be final; provided, however, that such award shall be made within
thirty (30) calendar days after such refusal or neglect of the other party to
appoint an arbitrator. The party against which such award is made shall pay all
costs and expenses of the arbitration and shall reimburse the prevailing party
for all reasonable costs incurred thereby, including reasonable attorneys’ fees.
The Closing Date shall be automatically postponed during any such arbitration,
but not beyond the Final Closing Date; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the party initially requesting
arbitration hereunder shall not be entitled to terminate the Agreement until
five (5) days after the arbitration is concluded. Nothing herein shall prevent
Buyer from obtaining an injunction, decree of specific performance or other
equitable relief from any court.

        Section 10.11 Rescission of Agreement. If the Closing occurs prior to a
Final FCC Consent, and prior to becoming Final the FCC Consent is reversed or
otherwise set aside, and there is a Final order of the FCC (or court of
competent jurisdiction) requiring the re-assignment of the FCC Authorizations to
Seller, then Seller and Buyer agree that the purchase and sale of the Station
Assets shall be rescinded. In such event, Buyer shall reconvey to Seller the
Station Assets, and Seller shall repay to Buyer the Purchase Price and reassume
the Seller Contracts assigned and assumed by Buyer at Closing. Any such
rescission shall be consummated on a mutually agreeable date within thirty (30)
calendar days of such Final order (or, if earlier, within the time required by
such order). In connection therewith, Buyer and Seller shall each execute such
documents (including execution by Buyer of instruments of conveyance of the
Station Assets to Seller and execution by Seller of instruments of assumption of
the Seller Contracts assigned and assumed at Closing) and make such payments
(including repayment by Seller to Buyer of the Purchase Price) as are necessary
to give effect to such rescission. Seller’s and Buyer’s obligations under this
Section 10.11 shall survive the Closing.



--------------------------------------------------------------------------------

        Section 10.12 Application for FCC Consent. As soon as possible (but in
no event later than seven (7) calendar days after the date of this Agreement),
Seller shall file an application with the FCC (the “Application”) requesting the
FCC’s written consent to the assignment of the Station’s FCC Authorizations to
CCBL and for the consummation of the Subject Transactions. Buyer and Seller
shall diligently take all steps that are necessary, proper or desirable to
expedite the prosecution of the Application to a favorable conclusion. Seller
shall promptly provide Buyer with a copy of any pleading, order or other
document served on Seller relating to the Application. Seller shall furnish all
information required by the FCC and shall be represented at all meetings or
hearings scheduled to consider the Application. The FCC’s written consent to the
Application is referred to herein as the “FCC Consent.” In the event that
Closing occurs hereunder prior to the receipt of a Final FCC Consent, then
Seller’s obligations under this Section 10.12 shall survive the Closing. For
purposes of this Agreement, the term “Final” shall mean that action shall have
been taken by the FCC (including action duly taken by the FCC’s staff, pursuant
to delegated authority) which shall not have been reversed, stayed, enjoined,
set aside, annulled or suspended; with respect to which no timely request for
stay, petition for rehearing, appeal or certiorari or sua sponte action of the
FCC with comparable effect shall be pending; and as to which the time for filing
any such request, petition, appeal, certiorari or for the taking of any such sua
sponte action by the FCC shall have expired or otherwise terminated. Upon
written request of Buyer, Seller shall take all steps necessary, proper or
desirable to obtain extension(s) of the Final FCC Consent; provided, however,
that in no event shall Seller be obligated to request an extension of the Final
FCC Consent to a date beyond the Final Closing Date.

        Section 10.13 Non-Assignable Contracts. Nothing contained in this
Agreement shall be construed as an assignment or an attempted assignment of any
Contract which is by law non-assignable without the consent of the other party
or parties thereto, unless such consent shall be given.

        Section 10.14 Collection of Accounts Receivable. On the Closing Date,
Seller shall turn over to Buyer for collection only all accounts receivable of
Seller relating to the Station existing as of such date (“Seller Receivables”)
and shall deliver to Buyer a list of the Seller Receivables. During the ninety
(90) day period following the Closing Date (the “Collection Period”), Buyer
shall use reasonable efforts, consistent with its usual collection practices
(but without obligation to institute proceedings or use any other extraordinary
means of collection) to collect the Seller Receivables. During the Collection
Period, Buyer shall remit such collections to Seller on a monthly basis with a
report of all collections and remaining Seller Receivables. Buyer shall not
compromise, settle or adjust the amount of any Seller Receivables without
Seller’s prior written consent. Seller shall not attempt to collect any of the
Seller Receivables during the Collection Period. If Seller receives a payment
from an account debtor whose debt is part of the Seller Receivables, Seller
shall promptly notify Buyer thereof. At the end of the Collection Period, Buyer
shall turn back to Seller any uncollected amounts of the Seller Receivables, and
Buyer shall have no further obligation with respect to the Seller Receivables.

ARTICLE XI

GENERAL PROVISIONS

        Section 11.1 Successors and Assigns. Except as otherwise expressly
provided herein, this Agreement shall be binding upon and inure to the benefit
of the parties hereto, and their respective representatives, successors and
assigns. Except as set forth in Section 11.8, Buyer and Seller may not assign
this Agreement or any part hereof or assign any of its rights or delegate any of
its duties hereunder without the prior written consent of the other party, and
any such attempted assignment or delegation without such consent shall be void;
provided, however, that Buyer may assign this Agreement and its rights and
obligations hereunder in whole or in part without Seller’s consent (including,
without limitation, separate assignments with respect to one or more of the
Station) to an Affiliate of Buyer (which assignment shall not relieve Buyer of
its obligations hereunder).

        Section 11.2 Amendments; Waivers. The terms, covenants, representations,
warranties and conditions of this Agreement may be changed, amended, modified,
waived, or terminated only by a written instrument executed by the party waiving
compliance. The failure of any party at any time or times to require performance
of any provision of this Agreement shall in no manner affect the right of such
party at a later date to enforce the same. No waiver by any party of any
condition or the breach of any provision, term, covenant, representation or
warranty contained in this Agreement, whether by conduct or otherwise, in any
one or more instances shall be deemed to be or construed as a further or
continuing waiver of any such condition or of the breach of any other provision,
term, covenant, representation or warranty of this Agreement.



--------------------------------------------------------------------------------

        Section 11.3 Notices. All notices, requests, demands and other
communications required or permitted under this Agreement shall be in writing
(which shall include notice by facsimile transmission with written confirmation
of receipt) and shall be deemed to have been duly made and received when
personally served, or when delivered by Federal Express or a similar overnight
courier service, expenses prepaid, or, if sent by facsimile communications
equipment, delivered by such equipment, addressed as set forth below:

(a) if to Seller, then to:   Tom Allen, Executive Vice President
ACME Television of Utah, LLC
2101 E. Fourth Street, Suite 202A
Santa Ana, California 92705
Telecopier No.: (714) 245-9494


    Douglas Gealy, President
ACME Television of Utah, LLC
Suite 202
10829 Olive Boulevard
St. Louis, MO 63141
Telecopier No.: (314) 989-0616


with a copy (which shall not
constitute notice) to:    

    Dickstein Shapiro Morin & Oshinsky LLP
2101 L Street, NW
Washington, DC 20037
Attention: Mr. Lew Paper
Telecopier No.: (202) 887-0689


(b) if to Buyer, then to:   Clear Channel Broadcasting, Inc.
200 E. Basse Rd.
San Antonio, Texas 78209
Attention: Chief Legal Officer
Telecopier No.: (210) 832-3428


with a copy (which shall not
constitute notice) to:    

    Wiley, Rein & Fielding
1776 K Street, N.W.
Washington, D.C. 20006
Attention: Doc Bodensteiner
Telecopier No.: (202) 429-7209


Any party may alter the address to which communications are to be sent by giving
notice of such change of address in conformity with the provisions of this
Section providing for the giving of notice. Any such notice or communication
shall be deemed to have been received (a) when delivered, if personally
delivered, (b) when sent, if sent by telecopy on any day that is not a Saturday,
Sunday, legal holiday or other day on which banks in San Antonio, Texas are
required to be closed (each a “Business Day”) (or, if not sent on a Business
Day, on the next Business Day after the date sent by telecopy), or (c) on the
next Business Day after dispatch, if sent by nationally recognized, overnight
courier guaranteeing next Business Day delivery.



--------------------------------------------------------------------------------

        Section 11.4 Captions; References. The captions of Articles and Sections
of this Agreement are for convenience only and shall not control or affect the
meaning or construction of any of the provisions of this Agreement. References
to an “Article” or “Section” when used without further attribution shall refer
to the particular article or section of this Agreement.

        Section 11.5 Governing Law. This Agreement and all questions relating to
its validity, interpretation, performance and enforcement shall be governed by
and construed in accordance with the laws of the State of Texas, without giving
effect to principles of conflicts of laws.

        Section 11.6 Entire Agreement. This Agreement, together with all
Exhibits and Schedules attached hereto, constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof, and supersedes all prior agreements, understandings, inducements
or conditions, express or implied, oral or written, relating to the subject
matter hereof. The express terms hereof control and supersede any course of
performance and/or usage of trade inconsistent with any of the terms hereof.
This Agreement has been prepared by all of the parties hereto, and no inference
of ambiguity against the drafter of a document therefore applies against any
party hereto.

        Section 11.7 Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories. Facsimile
signatures are sufficient to make this Agreement effective.

        Section 11.8 Section 1031 Exchange. The transfer of all or part of the
Station Assets contemplated by this Agreement may be part of an exchange of
assets that will qualify, pursuant to Section 1031 of the Code, and regulations
thereunder, as a deferred like-kind exchange by Buyer (as long as such exchange
does not impose any cost on Seller or delay the Closing). As such, it is
expressly acknowledged that Buyer, its assignee or transferee, may, at or prior
to Closing, assign its rights (in whole or in part) under this Agreement to a
qualified intermediary as defined in Treasury regulation section
1.1031(k)-1(g)(4), or a similar entity or arrangement (“Qualified
Intermediary”), subject to all of Buyer’s rights and obligations herein and
shall promptly provide written notice of such assignment to Seller. Seller shall
cooperate with the reasonable requests of Buyer’s Qualified Intermediary in
arranging and effecting this exchange under Section 1031 of the Code. Without
limiting the generality of the foregoing, if Buyer has given notice of its
intention to effect an exchange using a Qualified Intermediary, Seller shall
promptly provide Buyer with written acknowledgment of such notice, and the
Qualified Intermediary shall pay some or all of the Purchase Price for any
Station Assets identified by Buyer to be included in a like-kind exchange to
Seller, and such payment shall satisfy the obligations of Buyer to make payment
for those Station Assets (with Buyer to pay the remaining portion of the
Purchase Price). Notwithstanding the foregoing, Buyer’s assignment to a
Qualified Intermediary will not relieve Buyer of any of its duties or
obligations herein.

        Section 11.9 Schedules. Buyer may deliver written notice to Seller no
later than noon central time, on August 11, 2005, that Buyer has completed its
review of the Schedules annexed hereto (and any issue that arises as a result of
such review) and found the results to be unsatisfactory.  If Buyer provides such
notice to Seller on or before the aforementioned time, the parties shall
negotiate in good faith to reach agreement on an amendment to this Agreement to
remedy such unsatisfactory results.  If the parties cannot reach agreement on
such an amendment within fifteen (15) days after Seller’s receipt of the
aforementioned notice, Buyer shall be entitled to terminate this Agreement and
Buyer shall not have any liability in connection with this Agreement.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT

        IN WITNESS WHEREOF, the parties have duly executed this Agreement as of
the date first above written.

BUYER:   CLEAR CHANNEL BROADCASTING, INC.
CLEAR CHANNEL BROADCASTING LICENSES, INC.


/s/ Randall T. Mays
Chief Financial Officer


SELLER:   ACME. TELEVISION OF UTAH, LLC
ACME TELEVISION LICENSES OF UTAH, LLC


/s/ Thomas D. Allen
Executive VP and CFO




--------------------------------------------------------------------------------

Schedules

1.1(a) - Licenses and Authorizations 1.1(b) - Tangible Personal Property 1.1(c)
- Real Property Leases 1.1(e) - Contracts 1.1(f) - Intangible Property 1.1(j) -
Prepaid Items 1.2 - Excluded Assets 2.7 - Liabilities 2.9 - License Exceptions
2.10 - Other FCC Exceptions 2.11 - Consents 2.14 - Environmental Matters 2.16 -
Insurance Policies 2.17 - Employment Matters Exhibits Exhibit A - Shared
Services Agreement

